U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 1, 2007 Radiate Research Inc. (Exact Name of Registrant as Specified in Charter) 333-131249 Canada (Commission File Number) (State or Other Jurisdiction of Incorporation or Organization) Micah Grinstead, President 300 March Road, Ste 436 Ottawa, ON K2K 2E2 Canada (Address of principal executive offices including zip code) (613) 599-9108 (Registrant’s telephone number, including area code) Item 8.01 – Other Events Effective on the 1st of August, 2007 each of the following shareholders returned for cancellation certificates representing the securities set opposite their respective names: Shareholder Security Amount Bayside Associates Ltd. Common Stock Series A Warrants Series B Warrants 280,000 80,000 320,000 Manillo Investors Ltd. Common Stock Series A Warrants Series B Warrants 280,000 80,000 320,000 Castlegate Group Ltd. Common Stock Series A Warrants Series B Warrants 280,000 80,000 320,000 Kensington Group Ltd. Common Stock Series A Warrants Series B Warrants 280,000 80,000 320,000 Trufello Associates Ltd. Common Stock Series A Warrants Series B Warrants 280,000 80,000 320,000 No consideration was paid or received by the security holders in connection with the cancellation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RADIATE RESEARCH, INC. Date: October 4, 2007 By: /s/Micah Grinstead Micah Grinstead, President
